Title: To George Washington from Henry Knox, 9 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department April 9. 1794
          
          I have the honor to submit to your consideration a letter from Doctor White who has
            come forward from the Southwestern Territory to solicit protection for Mero
              district.
          Governor Blount has a power to order the Militia of the said district into service at
            the expence of the United States in proportion to the danger. But the inhabitants
            request something further, the protection of permanent troops. This will be difficult to
            accomplish with the present number of Troops notwithstanding the perfect propriety of
            the measure, until the operations in which General Wayne is engaged should have a
            favorable termination. I also beg leave to submit a letter from
            General Arthur Campbell. I have the honor to be, Sir with
            perfect respect Your obedient Servant
          
            H. Knox
          
        